—Proceeding pursuant to CPLR article 78 in the nature of a writ of mandamus to compel the respondent Justice of the Supreme Court to enlarge the terms of a previously-granted certificate of relief from disabilities to include eligibility to apply for a pistol permit.
*678Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
Mandamus does not lie to compel a discretionary act (see, Matter of Molea v Marasco, 64 NY2d 718). Lawrence, J. P., Joy, Friedmann and Krausman, JJ., concur.